Citation Nr: 0117603	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  94-28 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
thoracic spine fracture.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for residuals of a head 
injury, to include facial scars.

5.  Entitlement to service connection for residuals of a 
mouth injury.

6.  Entitlement to service connection for bilateral corneal 
ulcers.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to 
February 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1990 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas. 


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Concerning this case, while mindful that the RO did 
not have the benefit of the explicit provisions of the VCAA, 
based upon the findings set out below, VA's duties have not 
been satisfactorily fulfilled.  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  

Regarding his claims now before the Board on appeal, the 
appellant was notified in the January 1990 rating decision 
that there was no evidence providing a connection, or 
relationship, between his claimed current disabilities and 
his period of military service.  In so finding, the RO noted 
that the veteran's service medical records were incomplete.  
A review of the record shows that available service medical 
records were received by VA in April 1989.  The evidence of 
record is also shown to include medical records, dated from 
June 1971 to February 1983, associated with the veteran's 
service with the United States Air Force reserves.  However, 
the veteran's service therewith has not been verified. 

Further review of the record shows that VA also informed the 
veteran by letters dated in March 1996, November 1998, and 
March 1999 regarding the types of lay and/or medical evidence 
needed to substantiate his claims.  By letter dated in March 
1999, the RO is shown to have supplied the veteran with a 
list of alternative documents which could act as a substitute 
for service medical records.  The veteran is not shown to 
have responded to the March 1999 letter.  Additionally, and 
of particular significance, the RO informed the veteran by 
means of a supplemental statement of the case (SSOC), dated 
in November 1999, that his claims were determined to be not 
well grounded. 

The Board further observes that the veteran has not been 
medically examined in order to ascertain if there is, in 
effect, any relationship between his claimed disorders and 
his period of active duty service.  

As such, pursuant to the provisions of the above-discussed 
Veterans Claims Assistance Act of 2000, as well as in order 
to comply with the statutory duty to assist, which includes 
the providing of examinations or obtaining medical opinions 
when necessary, the veteran should be afforded appropriate VA 
examinations in an attempt to ascertain the nature, severity, 
and the etiology of his claims disorders for which he is 
currently seeking service connection.  See also 38 C.F.R. § 
3.326 (2000).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disorders, and 
to furnish signed authorizations for 
release to the VA of private medical 
records with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder. 

2.  The RO should contact all appropriate 
sources in order to verify all the 
veteran's United States Air Force reserve 
duty dates.  Sources contacted should 
include the National Personnel Records 
Center.

3.  The veteran should again be informed 
that "alternative documents" can act as 
a substitute for service medical records.  
In order to accomplish this, the veteran 
should be mailed a copy of the 
development letter previously mailed to 
him in March 1999 which is shown to 
contain this information.  

4.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of ascertaining the 
nature, severity, and etiology of his 
thoracic spine and right knee 
disabilities.  The examination should 
include all necessary tests and studies, 
including X-rays.  If a diagnosis as to 
either a thoracic spine or right knee 
disorder is made, the examiner should 
specify whether it is at least as likely 
as not that the diagnosed disorder(s) is 
related to the veteran's period of active 
service.  The claims folder and a copy of 
this Remand must be made available to and 
thoroughly reviewed by the examiner prior 
to the examinations.  A complete 
rationale for any opinions expressed 
should be included in the examination 
reports.

5.  A VA examination by a 
gastroenterologist should be performed in 
order to determine the nature, severity, 
and etiology of any gastrointestinal 
disorder, to include hemorrhoids.  If a 
diagnosis of hemorrhoids is made, the 
examiner should specify whether it is at 
as least likely as not that the disorder 
is related to the veteran's period of 
active service.  The claims folder and a 
copy of this Remand must be made 
available to and thoroughly reviewed by 
the examiner prior to the examination.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report 

6.  In addition, VA examinations by 
appropriate specialists should also be 
performed in order to determine the 
nature, severity, and etiology of any 
head injury residuals (to include facial 
scars), mouth injury residuals, and 
bilateral corneal ulcer residuals.  If a 
diagnosis as to any or all of these 
disorders is made, the examiner should 
specify whether it is at least as likely 
as not that the diagnosed disorder(s) is 
related to the veteran's period of active 
service.  The claims folder and a copy of 
this Remand must be made available to and 
thoroughly reviewed by the examiner prior 
to the examinations.  A complete 
rationale for any opinions expressed 
should be included in the examination 
reports.

7.  The RO is to ensure that copies of 
all correspondence sent to the veteran 
with regard to the scheduling of the 
examinations are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

8.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

9.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.

10.  Finally, the RO should readjudicate 
the appellant's claims.  If the RO denies 
any benefit sought, it should provide the 
appellant and his representative a SSOC 
and an opportunity to respond thereto.

When this development has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action by the veteran is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


